Title: John Adams to Abigail Adams, 21 August 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia August 21. 1776
     
     Yesterday Morning I took a Walk, into Arch Street, to see Mr. Peele’s Painters Room. Peele is from Maryland, a tender, soft, affectionate Creature. . . . He shewed me a large Picture containing a Group of Figures, which upon Inquiry I found were his Family. His Mother, and his Wifes Mother, himself and his Wife, his Brothers and sisters, and his Children, Sons and Daughters all young. There was a pleasant, a happy Chearfulness in their Countenances, and a Familiarity in their Airs towards each other.
     He shewed me one moving Picture. His Wife, all bathed in Tears, with a Child about six months old, laid out, upon her Lap. This Picture struck me prodigiously.
     He has a Variety of Portraits—very well done. But not so well as Copeleys Portraits. Copeley is the greatest Master, that ever was in America. His Portraits far exceed Wests.
     
     Peele has taken General Washington, Dr. Franklin, Mrs. Washington, Mrs. Rush, Mrs. Hopkinson. Mr. Blair McClenachan and his little Daughter in one Picture. His Lady and her little son, in another.
     Peele shewed me some Books upon the Art of Painting, among the rest one by Sir Joshua Reynolds, the President of the English Accademy of Painters, by whom the Pictures of General Conway and Coll. Barry Barré in Fanuil Hall were taken.
     He shewed me too a great Number of Miniature Pictures, among the rest Mr. Hancock and his Lady—Mr. Smith, of S.C. whom you saw the other day in Boston—Mr. Custis, and many others.
     He shewed me, likewise, Draughts, or rather Sketches of Gentlemen’s Seats in Virginia, where he had been—Mr. Corbins, Mr. Pages, General Washingtons &c.
     Also a Variety of rough Drawings, made by great Masters in Italy, which he keeps as Modells.
     He shewed me, several Imitations of Heads, which he had made in Clay, as large as the Life, with his Hands only. Among the Rest one of his own Head and Face, which was a great Likeness.
     He is ingenious. He has Vanity—loves Finery—Wears a sword—gold Lace—speaks French—is capable of Friendship, and strong Family Attachments and natural Affections.
     At this shop I met Mr. Francis Hopkinson, late a Mandamus Councillor of New Jersey, now a Member of the Continental Congress, who it seems is a Native of Philadelphia, a son of a Prothonotary of this County who was a Person much respected. The son was liberally educated, and is a Painter and a Poet.
     I have a Curiosity to penetrate a little deeper into the Bosom of this curious Gentleman, and may possibly give you some more particulars concerning him. . . . He is one of your pretty little, curious, ingenious Men. His Head is not bigger, than a large Apple—less than our Friend Pemberton or Dr. Simon Tufts. I have not met with any Thing in natural History much more amusing and entertaining, than his personal Appearance. Yet he is genteel and well bred, and is very social.
     I wish I had Leisure, and Tranquility of Mind to amuse myself with these Elegant, and ingenious Arts of Painting, Sculpture, Statuary, Architecture, and Musick. But I have not. A Taste in all of them, is an agreable Accomplishment.
     Mr. Hopkinson has taken in Crayons, with his own Hand, a Picture of Miss Keys, a famous New Jersey Beauty. He talks of bringing it to Town, and in that Case I shall see it, I hope.
    